Intersections Inc. 3901 Stonecroft Boulevard Chantilly, Virginia 20151 BY EDGAR October 2, 2012 Ms. Kathleen Collins Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Intersections Inc. Form 10-K for Fiscal Year Ended December 31, 2011 Filed March 15, 2012 Forms 10-Q for Fiscal Quarters Ended March 31, 2012 and June 30, 2012 Filed May 10, 2012 and August 9, 2012, respectively Forms 8-K filed March 20, 2012, May 15, 2012 and August 10, 2012 File No. 000-50580 Ladies and Gentlemen: Reference is made to your letter datedSeptember 27, 2012, addressed to John Scanlon, in which you reviewed and had certain comments to the above referenced filings made by Intersections Inc. (the "Company") with the Securities and Exchange Commission. This letter confirms a telephonic discussion of September 28, 2012 between myself and Melissa Kindelan, Staff Accountant, pursuant to which the Company requested an extension of the response date to the above mentioned letter to October 25, 2012. We appreciate the staff's accommodation of our request. If you should have any questions, please contact the undersigned directly at (703) 488-1744. Very truly yours, /s/ Madalyn Behneman Madalyn Behneman Senior Vice President and ChiefAccounting Officer
